                                                      U.S. !JI STRICT COURT
                                                  NORTHERN DISTRICT OF TEXAS
                                                          Fl LED
                IN THE UNITED STATES DISTRICT COUR'
                     NORTHERN DISTRICT OF TEX S         FEB 2 5 ?019
                         FORT WORTH DIVISION
                                                  CLERK, U.S. DISTRICT COURT
LOW-T PHYSICIANS SERVICE,        §
P.L.L.C., ET AL.,                §                    BY--.,,,-.----
                                                          Jcp111y
                                 §
           Plaintiffs,           §
                                 §
vs.                              §   NO. 4:18-CV-938-A
                                 §
UNITED HEALTHCARE OF TEXAS,      §
INC . , ET AL. ,                 §
                                 §
          Defendants.            §


                   MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of plaintiffs, Low-T

Physicians Service, P.L.L.C., Low-T Physicians Professional

Association, and Low-T Physicians Group, P.L.L.C., to remand. The

court, having considered the motion, the response of defendants,

United Healthcare of Texas, Inc., Optum Health Care Solutions,

L.L.C. d/b/a Optum Healthcare Solutions, Inc.   ("Optum"), United

Healthcare, Inc. d/b/a   United Healthcare Insurance Company,

United Healthcare Community Plan of Texas, L.L.C., Evercare of

Texas, L.L.C., UnitedHealthcare Benefits of Texas, Inc., United

Healthcare Services, Inc., and UnitedHealth Group, Inc.       (all

defendants except Optum are collectively referred to as "UHG"),

the reply, the record, and applicable authorities, finds that the

motion should be granted.
                                               I.

                                        Background

     On October 16, 2018, plaintiffs filed their original

petition for declaratory relief in the District Court of Tarrant

County, Texas, 342nd Judicial District. Doc.' 1., tab 3, Ex. 2.

Plaintiffs described their lawsuit as concerning the amount of

payments due under certain preferred provider agreements and

settlement of certain disputes regarding the proper amount of

those payments. Id.         ~   18. Plaintiffs sought declarations

regarding the parties' respective rights under contracts between

them, including a fully-performed settlement agreement and

preferred provider contracts. Id. Specifically, plaintiffs sought

declarations that:        ( 1) UHG, by negotiating a check for "full and

final payment" of claims for the period of May 1, 2014, through

June 1, 2017, had entered into a binding settlement agreement for

those claims;     (2) pursuant to preferred provider agreements, UHG

was prohibited from conducting post-payment audits and making

claims for refunds or recoupment beyond time limits set by Texas

law and/or based on statistical extrapolations beyond actual

claims audited; and (3) each disputed claim submitted by

plaintiffs was properly coded in accordance with the agreement of

the parties.


     1
     The "Doc.   " reference is to the number of the item on the docket in this action.

                                                2
        On November 21, 2018, defendants filed their notice of

removal, bringing the action before this court. Doc. 1.

Defendants maintained that removal was appropriate under both

federal question and diversity jurisdiction. First, at least some

of plaintiffs' claims were completely preempted by the Employee

Retirement Income Security Act of 1974 ( "ERISA") . Doc. 1 at 2.

Second, the citizenship of certain unidentified Texas defendants

should be disregarded because they had been improperly joined and

otherwise, diversity jurisdiction existed. Id. at 4-5.

                                                   II.

                                       Grounds of the Motion

        Plaintiffs urge that neither federal question nor diversity

jurisdiction exists and that the action must be remanded to the

state court from which it was removed.

                                                  III.

                               Applicable Legal Principles

A.      Removal

        Under 28 U.S.C.            §    1441(a), a defendant may remove to federal

court any state court action of which the federal district court

would have original jurisdiction. 2 "The removing party bears the



        2
         The removal statute provides, in pmtinent patt, that: [A]ny civil action brought in a State court
of which the district comts of the United States have original jurisdiction, may be removed by the
defendant or the defendants, to the district court of the United States for the district and division
embracing the place where such action is pending. 28 U.S.C. § 1441(a) (emphasis added).

                                                    3
burden of showing that federal subject matter jurisdiction exists

and that removal was proper."     Manguno v. Prudential Prop. & Cas.

Ins. Co., 276 F.3d 720, 723    (5th Cir. 2002)   (citations omitted).

"Moreover, because the effect of removal is to deprive the state

court of an action properly before it, removal raises significant

federalism concerns .    . which mandate strict construction of

the removal statute." Carpenter v. Wichita Falls Indep. Sch.

Dist., 44 F.3d 362, 365-66 (5th Cir. 1995). Any doubts about

whether removal jurisdiction is proper must therefore be resolved

against the exercise of federal jurisdiction. Acuna v. Brown &

Root Inc., 200 F.3d 335, 339 (5th Cir. 2000).

B.   Fraudulent or Improper Joinder

     To determine whether a party was fraudulently or improperly

joined to prevent removal,    "the court must analyze whether (1)

there is actual fraud in pleading jurisdictional facts or (2) the

plaintiff is unable to establish a cause of action against the

nondiverse defendant."   Campbell v. Stone Ins., Inc., 509 F.3d

665, 669 (5th Cir. 2007).     Because defendants have not alleged

actual fraud in the pleadings, the applicable test for improper

joinder is:

     whether the defendant has demonstrated that there is no
     possibility of recovery by the plaintiff against an
     in-state defendant, which stated differently means that
     there is no reasonable basis for the district court to
     predict that the plaintiff might be able to recover
     against an in-state defendant.

                                   4
Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 573      (5th Cir. 2004).

To answer this question, the court may either:     (1) conduct a Rule

12(b) (6)-type analysis or (2) in rare cases, make a summary

inquiry •to identify the presence of discrete and undisputed

facts that would preclude plaintiff's recovery against the in-

state defendant.•    Id. at 573-74.    A Rule 12(b) (6)-type analysis

of plaintiff's claims appears to be the proper method here to

determine whether there exists a reasonable basis for a

conclusion that plaintiff might be able to recover against the

nondiverse defendants.

                                 IV.

                              Analysis

     As stated, defendants bear the burden of showing that this

court has jurisdiction of this action. They have not shown that

plaintiffs' claims are completely preempted. Nor have they shown

that any of the defendants is improperly joined.

     First, it appears that this case is like the ones

distinguished in Quality Infusion Care, Inc. v. Humana Health

Plan of Tex.,   Inc., 290 F. App'x 671, 680   (5th Cir. 2008). That

is, the question here is not as to the right to ERISA benefits

under a particular plan but on the amount of payment due under

certain provider agreements. Such claims are not preempted by

ERISA. Lone Star OB/GYN Assocs. V. Aetna Health Inc., 579 F.3d


                                  5
525, 530 (5th Cir. 2009); Texas Health Resources v. Aetna Health

Inc., No. 4:13-CV-1013-A, 2014 WL 553263   (N.D. Tex. Feb. 12,

2014). It is especially ironic that defendants would make that

claim when they specifically denied having made an adverse

benefit determination under ERISA, saying that they had simply

requested a refund of an overpayment. Doc. 7, Appx. 8.

     As for the allegation of improper joinder, defendants have

not shown that plaintiffs have no possibility of recovery against

the Texas defendants. Plaintiffs have pleaded that all UHG

defendants were parties to certain preferred provider agreements

and the settlement agreement the subject of their claims.

                                  v.
                                 Order

     The court ORDERS that plaintiffs' motion to remand be, and

is hereby, granted, and plaintiffs' claims be, and are hereby,

remanded to the state court from which they were removed.

     SIGNED February 26, 2019.




                                   6
